ACCEPTED
                                                                                                        03-14-00552-CV
                                                                                                                3942387
                                                                                               THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   1/29/2015 9:23:05 AM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                        No. 03-14-00552-CV
 RAGHUNATH DASS, P. E.,                                              IN THE THIRD
     Appellant,                                                                    FILED IN
                                                                            3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
 v.                                                              COURT    OF APPEALS
                                                                             1/29/2015 9:23:05 AM
                                                  
 TEXAS BOARD OF                                                               JEFFREY D. KYLE
                                                                                     Clerk
 PROFESSIONAL ENGINEERS                                            AUSTIN, TEXAS
      Appellee.                                   

 APPELLANT’S AMENDED THIRD UNOPPOSED MOTION TO EXTEND TIME TO FILE
                              BRIEF

        Appellant asks the Court to extend the time to file his brief.
                                         A. INTRODUCTION
1.      Appellant is Raghunath Dass, Ph.D., P.E.; Appellee is the Texas Board of Professional
Engineers.
2.      There is no specific deadline to file this motion to extend time. See Tex. R. App. P. 38.6(d).
3.      Appellant’s counsel has conferred with Appellee’s counsel, who stated that she is unopposed
to this motion and the proposed new time to file brief for Appellant.
                                  B. ARGUMENT & AUTHORITIES
4.      The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to extend the
time to file a brief.
5.      Appellant’s brief is due on January 30, 2015.
6.      Appellant requests an additional 18 days to file his brief, extending the time until February
17, 2015.
7.      Two previous extensions has been granted to extend the time to file Appellant’s brief.
8.      Appellant needs additional time to file his brief because appellant’s attorney has been ill and
still recovering, because of unresolved confusion regarding the District Clerk’s filing a supplemental
record as a result of the District Court’s approval of Appellant’s/Plaintiff’s Second Amended Formal
Bill of Exception, and because of the convergence of deadlines upon appellant’s attorney for January
30 - 31, 2015, of which he was unaware when he sought the prior extension to January 30, 2015.



APPELLANT’S THIRD UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                             Page 1 of 3
                                          C. CONCLUSION
9.     Appellant is requesting an extension of time to file his brief so that appellant’s attorney has
sufficient to time to prepare his brief in a competent and clear manner.
                                             D. PRAYER
10.    For these reasons, Appellant asks the Court to grant an extension of time to file his brief until
February 17, 2015.
                                                       Respectfully submitted,

                                                       JIMMY ALAN HALL, PLLC
                                                       4600 Mueller Boulevard, Suite 2121
                                                       Austin, Texas 78723-3372
                                                       Telephone: 512-722-3190
                                                       Telecopier: 512-857-9195
                                                       jahall@fbjah.com




                                                               State Bar No.08759800

                                                       ATTORNEY FOR APPELLANT




APPELLANT’S THIRD UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                              Page 2 of 3
                                CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s Third Unopposed
Motion to Extend Time to File Brief has been sent in accordance with the Texas Rules of Appellate
Procedure by electronic service on this 29th day of January, 2015, to:

       Jennifer L. Hopgood
       Assistant Attorney General
       Administrative Law Division
       P.O. Box 12548, Capitol Station
       Austin, Texas 78711-2548
       Telephone: (512) 936-1660
       Facsimile: (512) 320-0167
       jennifer.hopgood@texasattorneygeneral.gov




APPELLANT’S THIRD UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                        Page 3 of 3